AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 17, 2011 REGISTRATION NO. 333-177456 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. 1 PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION (Exact Name of Registrant) CONNECTICUT (State or other jurisdiction of incorporation or organization) 06-1241288 (I.R.S. Employer Identification Number) C/O PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION ONE CORPORATE DRIVE SHELTON, CT 06484 (203) 926-1888 (Address and telephone number of principal executive offices) CT CORPORATION SYSTEM ONE CORPORATE CENTER HARTFORD, CT 06103-3220 (860)-724-9044 (Name, address and telephone number of agent for service) Copies to: LYNN K. STONE VICE PRESIDENT PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION ONE CORPORATE DRIVE SHELTON, CT 06484 (203) 402-1382 Approximate Date of Commencement of Sales to Public: As soon as practicable after the effective date of Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:. [_] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [_] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. [_] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Calculation of Registration Fee Proposed Proposed Title of each class of Amount maximum maximum securities to be to be offering price aggregate Amount of registered registered per unit(1) offering price registration fee Market-value adjustment annuity contracts (or modified guaranteed annuity contracts) $0 $1.00 $0 $0 (1) Interests in the market value adjustment account are sold on a dollar basis, not on the basis of a price per share or unit. Securities were registered and any applicable filing fee paid in original filing of this registration statement. Thus, no additional securities are being registered in this pre-effective amendment #1. Risk Factors are discussed in the sections of the prospectus included in Part 1 of this Form concerning the Market Value Adjustment option. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of each prospectus included in this registration statement. Any representation to the contrary is a criminal offense. The principal underwriter for these securities, Prudential Annuities Distributors, Inc. is not required to sell any specific number or dollar amount of securities, but will use its best efforts to sell the securities offered. The offering under this registration statement will conclude three years from the effective date of this registration statement, unless terminated earlier by the Registrant. See each prospectus included in Part 1 hereof for the date of the prospectus. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission may determine. Audited financial statements for variable annuity separate accounts registered under the Investment Company Act of 1940 are not included in this Form S-3 registration statement. AMERICAN SKANDIA LIFE ASSURANCE CORPORATION American Skandia Advisor Plan III American Skandia APEX II American Skandia Xtra Credit Six American Skandia Lifevest II American Skandia Advisors Choice(R)2000 Supplement to Prospectuses Dated May 1, 2007 Supplement dated December 11, 2007 This Supplement should be read and retained with the currentProspectus for your annuity.This Supplement is intended to update certain information in the Prospectus for the variableannuity you own, and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own. If you would like another copy of the current Prospectus, please contact us at 1-888-PRU-2888. We are issuing this supplement to reflect that, effective January 1, 2008, American Skandia Life Assurance Corporation will change its name to PrudentialAnnuities Life Assurance Corporation.This is merely a name change, and does not otherwise affect any of the terms of your Annuity. Prudential Annuities Life Assurance Corporation ADVANCED SERIES
